Title: To George Washington from William Heath, 16 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 16. 1782
                        
                        Some of the Regiments have not a Sufficiency of metal to make Buttons for the Soldiers Cloathing Lt Colo.
                            Hull informs me that Mr Ruddock Commissary Military Stores at Fishkill has some Pewter or Block Tin in
                            Store if your Excellency thinks proper to give an order for the delivery of what may be wanting, Colonel Hull mentions
                            Fifteen or Twenty lb. for the Regt which he recommends—I have the honor to be, &c.
                        
                            W. Heath
                        
                    